DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 8, 10, 12, 15, 16, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (PGPUB Document No. US 2016/0284217).
Regarding claim 15, Lee teaches a system comprising: 
One or more computing devices, each computing device comprising one or more processors (processor (Lee: 0550), the one or more processors configured to: 
Receive, from a video camera, imagery of a parking lot, the imagery depicting lines that define a plurality of parking spots (map 940 comprising a plurality of parking areas that is generated based on the image obtained by the camera 121 (Lee: 0333-0334, FIG.9A). Further, Lee teaches detect the parking space 2030 based on parking lines 2020 and 2025 of a parking area (Lee: 0515))
Generate, based on the imagery, a parking lot digital map (refer to the detected parking space 2030 (Lee: 0515) and map shown in FIG.9A, FIG.13E) comprising data that defines a location (refer to the displayed parkable areas 941 shown on the map, which implies the system being aware of the respective location (Lee: 0333, FIG.9A, FIG.13E)); 
And store the parking lot digital map in a memory (a memory 170 used to store data to support various functions or features of the mobile terminal (Lee: 0063)).

	Regarding claim 16, Lee teaches the system of claim 15 wherein to generate the parking lot digital map comprising the data that defines the location and dimensions of each parking spot, the one or more processors are further configured to
Generate a plurality of geofence structures (the maps shown in FIG.9A, FIG.12A, FIG.13E of Lee comprise of outlines that define the plurality of parking areas), each geofence structure corresponding to one of the plurality of parking spots and identifying a polygon that corresponds to the dimensions of the corresponding parking spot (refer to the geometric structure of the parking areas shown in the maps of Lee). 
Note, parking assist utilizing the detected parking frames has the same effect of said parking frames being geofenced. The parking frames functions as geofenced structures as the parking assist of Lee’s goal is to properly park the vehicle within the parking frame.

Claim(s) 1 and 2 is/are a corresponding method claim(s) of claim(s) 15 and 16. The limitations of claim(s) 1 and 2 are substantially similar to the limitations of claim(s) 15 and 16.  Therefore, it has been analyzed and rejected substantially similar to claim(s) 1 and 2.

Regarding claim 8, Lee teaches the method of claim 1 further comprising: determining that a vehicle is to park in the parking lot (if the user input for viewing all parkable areas is received, the controller 180 may display a screen 1352 for viewing all parkable areas (Lee: 0389)); and sending, by the computing device to the vehicle, based on the parking lot digital map, dimensions and location information that corresponds to at least one parking spot for presentation on a display device within the vehicle (the displayed 2D/3D map of the parking lot as shown in FIG.13E in response to the user input (Lee: 0389). The map geometrically displaying the parking areas and indicating available parking areas, inherently implies said map comprise of parking spot dimension and location information).

Regarding claim 10, Lee teaches the method of claim 1 further comprising: maintaining, by the computing device, an availability structure that identifies a set of parking spots that are available (structure comprising the controller 180 that searches for parkable areas); generating, based on the parking lot digital map and the availability structure, an availability map that contains information that identifies the set of the parking spots; and sending, to a vehicle, the availability map (the user input for viewing all parkable areas is received, the controller 180 may display a screen 1352 for viewing all parkable areas (Lee: 0389)).

Regarding claim 12, Lee teaches the method of claim 1 further comprising: receiving, by a vehicle, dimensions and location information that correspond to at least one parking spot for presentation on a display device within the vehicle (the displayed map showing the parking area (dimensions) and parkable areas (location information) (Lee: FIG.9A, FIG.12A, FIG.13E)); 
Presenting, on the display device, video imagery depicting an environment in front of the vehicle;
And overlaying, on the video imagery depicting the environment in front of the vehicle, parking spot lines of at least one parking spot based on the parking lot digital map (the displayed parking route within the image of the camera (Lee: 0394, FIG.14A). Note the claim does not limit the parking spot liens to the physical parking paint lines. Therefore, the Examiner construes parking spot lines to further comprise lines used parking assist).

Claim(s) 19 and 20 is/are a corresponding computer-readable medium claim(s) of claim(s) 15 and 16. The limitations of claim(s) 19 and 20 are substantially similar to the limitations of claim(s) 15 and 16.  Therefore, it has been analyzed and rejected substantially similar to claim(s) 19 and 20. Note, Lee teaches a computer-readable medium (Lee: 0103).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to the claims above, and further in view of Hoffman, JR. et al. (PGPUB Document No. US 2018/0082588).
Regarding claim 4, Lee does not expressly teach but Hoffman teaches the method of claim 1 wherein receiving, from the video camera, the imagery of the parking lot further comprises 
Receiving, from a plurality of video cameras, a corresponding plurality of images of the parking lot, each image of the plurality of images depicting a different portion of the parking lot and depicting lines that define a subset of the plurality of parking spots (fusing image from a plurality of cameras to generate a lane map of the parking space (Hoffman: 0046). Therefore, applying the teachings of Hoffman to the map generation step of Lee results in utilizing image fusing to generating the map of Lee), 
And further comprising: 
Merging the plurality of images into a merged image that depicts an entire parking lot (the resulting maps as shown in FIG.9A, FIG.12A, FIG.13E of Lee utilizing the image fusing teachings of Hoffman); 
And wherein generating, based on the imagery, the parking lot digital map comprises generating, based on the merged image, the parking lot digital map comprising data that defines the location and the dimensions of each parking spot of the plurality of parking spots (refer to the map of Lee that geometrically defines each parking area (Lee: FIG.9A, FIG.12A, FIG.13E)).

Claim(s) 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to the claims above, and further in view of Tziperman et al. (PGPUB Document No. US 2013/0182110)
Regarding claim 11, Lee does not expressly teach but Tziperman teaches the method of claim 1 further comprising: 
Receiving, by the computing device from the video camera, additional imagery of the parking lot, the additional imagery depicting a vehicle (camera detecting incoming vehicle (Tziperman: 0042));
Detecting, in the additional imagery, a license plate number of the vehicle (extract the license plate number of the parked vehicle from the image (Tziperman: 0042)); 
Determining, based on a registered user database, that the license plate number is associated with a user; and initiating a parking charge to the user (recording the start and end of the parking session to bill a user of parking fees (Tziperman: 0042-0043)).
Therefore, at the time of the invention, it would have been obvious to one of an ordinary skill in the art to modify the teaches of Lee such as to implement a comprehensive parking system comprising of the automated system 100 for payment of parking fees (Tziperman: 0034, FIG.1) and vehicles comprising parking assist (vehicle of Lee), wherein the combined teachings further benefits the teachings of Lee such that parking fees are also automatically calculated when the user of Lee parks the vehicle.

Regarding claim 13, Lee does not expressly teach but Tziperman teaches the method of claim 1 further comprising: 
Receiving, by the computing device from the video camera, additional imagery of the parking lot, the additional imagery depicting a vehicle (camera detecting incoming vehicle (Tziperman: 0042)); 
Detecting, in the additional imagery, a license plate number of the vehicle; 
Determining, based on a registered user database, that the license plate number is associated with a user (extract the license plate number of the parked vehicle from the image (Tziperman: 0042)); 
Determining that an event has occurred (determines that the user has parked (Tziperman: 0042)); 
And sending, to a destination address associated with the user, a message identifying the event (sending a bill to the user, wherein the location/destination to which the bill is sent corresponds to the “destination address” (Tziperman: 0044)).
Therefore, at the time of the invention, it would have been obvious to one of an ordinary skill in the art to modify the teaches of Lee such as to implement a comprehensive parking system comprising of the automated system 100 for payment of parking fees (Tziperman: 0034, FIG.1) and vehicles comprising parking assist (vehicle of Lee), wherein the combined teachings further benefits the teachings of Lee such that parking fees are also automatically calculated when the user of Lee parks the vehicle.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Tziperman as applied to the claims above, and further in view of Hodge et al. (PGPUB Document No. US 2018/0218582).
Regarding claim 14, the combined teachings as applied above does not expressly teach but Hodge teaches the method of claim 13 further comprising sending, to the destination address associated with the user, a selectable link that, when selected, causes a live video stream generated by the video camera to be streamed to a computing device from which the link is selected (sending a QR code that allows access to live camera footage of the user's assigned parking space 81 (Hodge: 0072), which may also be sent to the user’s email address (Hodge: 0068)).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such as to provide the user with a live video stream of the parked vehicle, because this enable an added level of security.

Allowable Subject Matter
Claims 3, 5, 6, 7, 9, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H Chu whose telephone number is (571)272-8079. The examiner can normally be reached M-F: 9:30 - 1:30pm, 3:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID H CHU/Primary Examiner, Art Unit 2616